Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wei-Jun (Frank) Shieh on September 16, 2021.
The application has been amended as follows: 
Amend claim 1 as follows:
A method comprising:
generating a secret related to a radio frequency (RF) signal characteristic to be transmitted by a key fob;
securely sharing the secret between a vehicle and the key fob through a first secure wireless communication channel, the first secure wireless communication channel comprising an encrypted communication channel through an Internet of Things (IoT) service;
periodically transmitting a ping signal from the vehicle in a locked or inactive state subsequent to the sharing of the secret between the vehicle and the key fob;
resetting a timer or recording a time at which the ping signal was transmitted;
receiving a response ping signal to the ping signal, the response ping signal transmitted by the key fob;
identifying at least a first RF signal characteristic associated with the response ping signal; 
determining whether the first RF signal characteristic is valid based on the secret;
determining timing data related to a time the ping signal was transmitted and a time the ping response signal was received, wherein determining the timing data comprises determining a round trip time between transmitting the ping signal and receiving the ping response signal based on a current value in the timer when the ping response signal is received or based on a difference between the time at which the ping signal was transmitted and the time at which the ping response signal was received;
determining whether the timing data is within an acceptable range;
unlocking and/or activating the vehicle upon determining both that the first RF signal characteristic is valid and that the timing data is within the acceptable range, wherein determining whether the timing data is within an acceptable range comprises determining whether the round trip time is above a specified threshold; and
maintaining the locked or inactive state and/or requiring additional authentication if either the first RF signal characteristic is invalid or the timing data is not within the acceptable range. 
Cancel claims 2 and 5
Amend claim 6 as follows:
Replace “The method of claim 5” with --The method of claim 1--.
Amend claim 10 as follows:
An apparatus to lock and unlock a vehicle comprising:
a dynamic modulation selector to generate a secret related to a radio frequency (RF) signal characteristic to be transmitted by a key fob;
a secure communication module to securely share the secret with the key fob through a first secure wireless communication channel, the first secure wireless communication channel comprising an encrypted communication channel through an Internet of Things (IoT) service;
a transmitter to transmit a ping signal from the vehicle in a locked or inactive state subsequent to sharing of the secret between the secure communication module and the key fob;
a receiver to receive a response ping signal to the ping signal, the response ping signal transmitted by the key fob;
an RF characteristic detector and validator to identify at least a first RF signal characteristic associated with the response ping signal and to determine whether the first RF signal characteristic is valid based on the secret;
timing circuitry to determine timing data related to a time the ping signal was transmitted and a time the ping response signal was received, the timing circuitry comprising a timer to be reset or timestamp recorder to record a time at which the ping signal was transmitted, wherein to determine the timing data the timing circuitry is to determine a round trip time between transmitting the ping signal and receiving the ping response signal based on a current value in the timer when the ping response signal is received or based on a difference between the time at which the ping signal was transmitted and the time at which the ping response signal was received;
timing validation circuitry to determine whether the timing data is within an acceptable range, wherein determining whether the timing data is within an acceptable range comprises determining whether the round trip time is above a specified threshold;
a lock manager to unlock and/or activate the vehicle upon determining both that the first RF signal characteristic is valid and that the timing data is within the acceptable range; and
the lock manager to maintain the locked or inactive state and/or require additional authentication if either the first RF signal characteristic is invalid or the timing data is not within the acceptable range. 
Cancel claims 11 and 14.
Amend claim 15 as follows:
Replace “The apparatus of claim 14” with --The apparatus of claim 10--.
Amend claim 19 as follows:
An apparatus comprising:
a secure wireless communication module to securely receive a shared secret related to a radio frequency (RF) signal characteristic, the shared secret received through a first secure wireless communication channel established between a vehicle and the secure wireless communication module, the first wireless communication channel comprising an encrypted communication channel through an Internet of Things (IoT) service;
a receiver to receive a ping signal from the vehicle subsequent to receiving the shared secret, wherein a timer is reset or a timestamp recorder is to record a time at which the ping signal was transmitted from the vehicle;
a ping response processor, responsive to the ping signal, to generate a ping response signal having an RF signal characteristic based on the shared secret; and
a transmitter to transmit the ping response signal to the vehicle, wherein the vehicle is to identify at least a first RF signal characteristic associated with the response ping signal and to determine whether the first RF signal characteristic is valid based on the secret, the vehicle further to determining timing data related to a time the ping signal was transmitted and a time the ping response signal was received, and to determine whether the timing data is within an acceptable range, wherein determining the timing data comprises determining a round trip time between transmitting the ping signal and receiving the ping response signal based on a current value in the timer when the ping response signal is received or based on a difference between the time at which the ping signal was transmitted and the time at which the ping response signal was received, and wherein determining whether the timing data is within an acceptable range comprises determining whether the round trip time is above a specified threshold,
wherein the vehicle is to unlock and/or activate upon determining both that the first RF signal characteristic is valid and that the timing data is within the acceptable range, and the vehicle is to maintain the locked or inactive state and/or require additional authentication if either the first RF signal characteristic is invalid or the timing data is not within the acceptable range. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NABIL H SYED/Primary Examiner, Art Unit 2683